Citation Nr: 1413515	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
(Foreign Cases)


THE ISSUES

1. Entitlement to service connection for bilateral shoulder pain.

2. Entitlement to a rating in excess of 0 percent for bilateral pes planus.

3. Entitlement to a rating in excess of 10 percent for a left wrist disability.

4. Entitlement to a rating in excess of 10 percent for a right ankle disability.  

5. Entitlement to a rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which adjudicated the Veteran's claim as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral shoulder pain that he experienced during and since service.  The Veteran complains of symptoms that include: swelling in or around the shoulder, limited range of motion, numbness and tingling in and below the shoulder, and radiating pain down his arm.  The Veteran has provided records of treatment at Ft. Bliss which indicate that the Veteran had been diagnosed with a shoulder sprain by June 2009.  These records, in conjunction with complaints of bilateral shoulder pain during and since service, indicate that the Veteran may have a current disability that may be related to service.  

As the records do not indicate which shoulder (or both) was diagnosed with a sprain, the Board finds that further development is required prior to adjudication.  Therefore, the Veteran's records from Ft. Bliss should be obtained and the Veteran should be scheduled for a VA examination to determine the etiology of any current bilateral shoulder condition.  

The Veteran has also filed for an increased disability rating for his bilateral pes planus, which is currently rated at 0 percent.  The Veteran contends that this condition causes him significant pain in his feet, knee, and lower leg despite the use of prescribed orthotic inserts.  The Veteran also asserts that this condition causes swelling, cramping, and burning sensations in his feet.  

At the Veteran's pre-separation VA examination, the Veteran's pes planus was noted to be significant by the VA examiner.  At separation, the examiner noted that the Veteran's pes planus was "severe" and "symptomatic."  However, these descriptions do not provide an adequate basis for rating purposes.  While the May 2008 VA examination was adequate for purposes of granting the Veteran service connection, it only briefly mentions the criteria found in the rating formula for pes planus and does not provide the details necessary for analyzing the current severity of the Veteran's disorder.  Therefore, the claim must be remanded to arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the current severity of his service-connected pes planus disorder.

Additionally, the Veteran has filed claims for increased disability ratings for his left wrist disability and his right ankle disability, which are currently rated at 10 percent.  The symptoms that the Veteran reports for these conditions in his substantive appeal are significantly more severe than those reported at the time of his May 2008 VA examination.

With regard to his left wrist, the Veteran has reported additional symptoms of swelling, numbness and burning of the hand, and an inability to make a fist.  With regard to his right ankle, the Veteran reports additional symptoms of swelling of the ankle and the top of his foot, and "burning nerve pain."  The last full evaluation of record provided for either of these conditions occurred in May 2008.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this is not the case, a new, comprehensive VA examination, addressing the severity of the Veteran's left wrist and right ankle disabilities should be afforded.

As evidence of record indicates that the Veteran resides in Korea, his VA examinations should be arranged by the U.S. Embassy in Korea.

Finally, the Veteran was granted service connection for bilateral hearing loss in a July 2010 rating decision with a noncompensable evaluation.  The Veteran disagreed with the noncompensable evaluation in his September 2010 VA Form 9.  He stated that a higher evaluation was warranted and that he has difficulty hearing people speaking softly, the television, and people when there is background noise.  Therefore, the Veteran's Form 9 should be interpreted as a Notice of Disagreement with the initial rating assigned for bilateral hearing loss.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. First, obtain all of the Veteran's treatment records from Ft. Bliss from September 2008 to the present and associate them with the claims file.   

2. Then, attempt to contact the Veteran and request that he identify all additional sources of treatment for his bilateral shoulder disability, left wrist disability, right ankle disability, and pes planus including hospitalizations and examinations from any VA or private facility from 2009 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.

3. After contacting the Veteran and obtaining the records from Ft. Bliss, as well as, any updated VA treatment records, afford the Veteran a bilateral shoulder examination arranged by the U.S. Embassy in Korea in order to determine (a) if he has a current shoulder disability in either shoulder and (b) if so, the etiology of any shoulder disability.  Provide the Veteran's claims folder to the examiner for his/her review and the examination report should reflect whether the claims folder was made available and reviewed.  Such examination should entail a pertinent medical history, clinical examination, and all indicated diagnostic studies.

4. After contacting the Veteran and obtaining the records from Ft. Bliss, as well as, any updated VA treatment records, an examination arranged by the U.S. Embassy in Korea should be afforded to the Veteran to determine the current level of severity of his left wrist disability, his right ankle disability, and pes planus.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development. 

5. Following the above-directed development, re-adjudicate the Veterans claims.  Should the claim not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication. 

6. Finally, issue a SOC to the Veteran and representative addressing the issue of an increased initial rating for bilateral hearing loss.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.   Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


